DETAILED ACTION
Notice  of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments filed on 06/29/2022 with respect to claims 1 – 2 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US Pub 20190007922 A9) hereinafter Edge,  in view of Kim et al. (US Pub: 20210168901 A1) hereinafter Kim  and further in view of Lee et a.  (US Pub: 20200015063 A1) hereinafter Lee

As to claim 1  Edge teaches  a User Equipment (UE) comprising: control circuitry; and transmitting and/or receiving circuitry, wherein the control circuitry is able to perform a second emergency call attempt in an Evolved Packet System (EPS) , ([0063] [0086] Fig. 13, UE includes transmitter/receiver, controller, UE 110 detect an emergency call invocation from the user and may attach to EPS) the control circuitry determines whether to perform the second emergency call attempt in the EPS- on the basis of a cause value indicating a reason that the first emergency call attempt is rejected, ([0063] Fig. 7, UE 110 detect an emergency call invocation from the user and may attach to EPS, if it is not already attached, an emergency indication used for the attach or the bearer allocation to inform MME 130 that an emergency call is in progress, if UE 110 does not detect emergency call (e.g., does not recognize the dialed emergency number i.e., cause value), then a Proxy Call Server Control Function (P-CSCF) within IMS network 184  reject the initial request i.e., first call attempt,  and force UE 110 to first obtain emergency IP access and perform an emergency registration, which would ensure that a new emergency bearer allocation would occur via MME 130 i.e., second emergency call attempt )
Edge does not teach in a case of failure of a first emergency call attempt in a 5G system (5GS
Kim teaches  in a case of failure of a first emergency call attempt in a 5G system (5GS([0122] [0125] Fig. 6, UE registration request rejected, a cause indicating PDU session establishment failure in 5G system).
the transmitting and receiving circuitry receives a Packet Data Unit (PDU) SESSION ESTABLISHMENT REJECT message as the failure of the first emergency call attempt, [0111] [0125]  AMF sends PDU session establishment  reject message to UE; UE registration request rejected, a cause indicating PDU session establishment failure)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Edge because Kim teaches that network side establishes a session and configures a context in advance in response to UE in non-allowed area, thereby it is possible to reduce a PDU session establishment time of the UE and signaling when the UE moves to the allowed area and uses the PDU session. (Kim [0025] 
the combination or Edge and Kim does not teach the control circuitry uses a first access network for the first emergency call attempt, and the control circuitry uses a second access network for the second emergency call attempt.
Lee teaches the control circuitry uses a first access network for the first emergency call attempt, and the control circuitry uses a second access network for the second emergency call attempt. ([0086] Fig. 1,  if the connection of the emergency call through the first communication network (e.g., VoWiFi) of the first service provider is impossible, the electronic device 101 (e.g., the processor 120) may try connection of the emergency call through the first communication network (e.g., VoWiFi) of the second service provider)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lee with the teaching of Edge and Kim because Chen teaches that recognizing whether an emergency call of an IMS server that supports VoWiFi and display the result, would allow user to recognize that the emergency call of the electronic device is available in an emergency situation. (Lee [0010])

Claim 2 is interpreted and rejected for the same reasons as set forth in claim 1. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413